 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DASHAWN WILSON COMBS,                             Case No. 1:19-cv-00390-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S “MOTION
                                                        FOR FAILURE TO EXHAUST SUMMARY”
13           v.                                         AS MOOT AND CONSTRUING AS
                                                        OPPOSITION TO DEFENDANTS’ MOTION
14    MOORE, et al.,                                    FOR SUMMARY JUDGMENT
15                       Defendants.                    (ECF No. 27)
16                                                      SEVEN (7) DAY DEADLINE
17

18          Plaintiff Dashawn Wilson Combs (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s first amended complaint against Defendants Moore, Ruelas, Brubaker, Ronquillo, and

21   Perez for excessive force in violation of the Eighth Amendment and for deliberate indifference to

22   medical needs in violation of the Eighth Amendment.

23          On January 16, 2020, Defendants filed an answer and a motion for summary judgment on

24   the ground that Plaintiff failed to exhaust his prisoner administrative remedies as required by the

25   Prison Litigation Reform Act. (ECF Nos. 22, 23.) On January 31, 2020, Plaintiff filed a

26   document titled “Plaintiff Motion for Failure to Exhaust Summary.” (ECF No. 27.) Upon review

27   of the document, it appears Plaintiff is attempting to file an opposition to the motion for summary

28   judgment, rather than his own motion for summary judgment. As such, the “motion” is denied as
                                                       1
 1   moot. The Court will construe the filing as Plaintiff’s opposition to Defendants’ pending motion

 2   for summary judgment and will reset the briefing schedule.

 3          Accordingly, Plaintiff’s “Motion for Failure to Exhaust Summary,” (ECF No. 27), is

 4   DENIED as moot, and shall be construed as Plaintiff’s opposition to Defendants’ January 16,

 5   2020 motion for summary judgment for failure to exhaust administrative remedies. Defendants’

 6   reply, if any, shall be filed within seven (7) days from the date of service of this order.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     February 3, 2020                             /s/ Barbara   A. McAuliffe         _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
